2012 VT 45

Vermont Human Rights Commission
and Stanley (2011-081)
 
2012 VT 45
 
[Filed Jun-08-2012]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision
before publication in the Vermont Reports.  Readers are requested to
notify the Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by
mail at: Vermont Supreme Court, 109 State Street, Montpelier, Vermont
05609-0801, of any errors in order that corrections may be made before this
opinion goes to press.
 
 

2012 VT 45

 

No. 2011-081

 

Vermont Human Rights Commission
  and Ursula Stanley


Supreme Court


 


 


 


On Appeal from


     v.


Superior Court, Washington Unit,


 


Civil Division


 


 


State of Vermont, Agency of
  Transportation


January Term, 2012


 


 


 


 


Geoffrey
  W. Crawford, J.


 

Robert Appel, Executive Director,
Vermont Human Rights Commission, Montpelier, and
  Thomas H. Somers of Bergeron, Paradis
& Fitzpatrick, LLP, Burlington, for 
  Plaintiffs-Appellants.
 
William H. Sorrell, Attorney General, and Megan J. Shafritz, Assistant Attorney General,
  Montpelier, for Defendant-Appellee.
 
PRESENT:   Reiber, C.J.,
Dooley, Skoglund and Burgess, JJ.,
and Kupersmith, Supr. J.,
                    
Specially Assigned
 
 
¶ 1.            
BURGESS, J.  Plaintiffs Vermont Human Rights Commission
(HRC) and Ursula Stanley, an employee of the State Agency of Transportation,
appeal the Washington Civil Division’s decision to grant the State’s motion to
dismiss her complaint for failure to state a claim upon which relief can be
granted.  Ms. Stanley complains that, under the Vermont Parental and
Family Leave Act (VPFLA), 21 V.S.A. § 472(c), which requires continuation
of certain “employment benefits” during family leave, she was entitled to
accrue, but was denied, paid vacation and sick time during the course of an
unpaid parental leave.  The trial court held that under § 472(c) an
employee does not continue earning paid leave during unpaid parental leave. We
affirm.  
¶ 2.            
The facts, as summarized from the trial court’s findings, are
undisputed.  Ms. Stanley took unpaid parental leave in 2007 while she was
a State employee.  Advised by the State that during her parental leave she
accrued no paid vacation or sick time, Ms. Stanley filed a complaint with the
HRC, alleging that under § 472(c), which provides that an “employer shall
continue employment benefits for the duration of [an employee’s] leave,”
she was due some twenty-nine hours of annual vacation time and twenty-nine
hours of sick time accrued during her leave.  (Emphasis added.)  The
HRC determined that there were reasonable grounds to find the State violated the
VPFLA and, along with Ms. Stanley, filed suit.  The State moved to
dismiss, arguing that paid time-off and sick time were not employment benefits
continued under the VPFLA when employees take unpaid leave.  Ms. Stanley
and the HRC responded with a motion for summary judgment. 
¶ 3.            
The trial court granted the State’s motion to dismiss, reasoning that to
permit an employee to earn paid leave conflicts with the VPFLA’s narrow
requirement that employers provide “unpaid” parental leave.  The court
stated that “paid leave is treated as pay; parental leave affords the employee
no statutory right to be paid.”  In support of its reading, the court
noted that, prior to passage, an earlier proposed version of the VPFLA
specifically continued only certain benefits during parental leave, including
insurance and retirement plans.  
¶ 4.            
The sole issue on appeal is whether paid leave is among the benefits
mandated under § 472(c) during unpaid parental leave, a statutory construction
that we review de novo.  Marine Midland Bank v. Bicknell, 2004 VT
25, ¶ 3, 176 Vt. 389, 848 A.2d 1134.  Ms. Stanley
and the HRC argue that the plain language of § 472(c) requires employers to
continue all employment benefits, including accumulation of paid leave, during
unpaid leave.  The State counters that such a construction ignores the
plain language of the statute requiring only that employers provide unpaid
leave.  We hold that accrual of paid leave is not a “benefit” continued
under § 472(c).  
¶ 5.            
The goal in interpreting statutes is to effectuate legislative
intent.  MacDonough-Webster Lodge No. 26 v. Wells, 2003 VT 70, ¶ 6, 175 Vt.
382, 834 A.2d 25.  We “presume the Legislature intended the plain,
ordinary meaning of the statute,” and therefore, “[w]here the meaning is clear
and unambiguous, we construe and enforce the statute according to its express
meaning.”  Swett v. Haig’s, Inc., 164 Vt. 1, 5, 663 A.2d 930, 932 (1995). 
When interpreting an undefined statutory term, we are guided by the canon of
construction noscitur a sociis—“it
is known by its associates.”  MacDonough-Webster
Lodge, 2003 VT 70, ¶ 11 n.2.  Under this canon, we “seek the meaning
from the context, and by the light of what precedes or follows.”  Parks’ Adm’r v. Am. Home Missionary Soc’y, 62 Vt. 19, 25, 20 A. 107, 108 (1890). 
Thus, we interpret “benefit” in the context of the surrounding words in the
same and neighboring subsections.  See 1 V.S.A. § 101 (specifying that
“construction of statutes” cannot be “repugnant to the context of the same
statute”).  
¶ 6.            
The VPFLA’s leave provisions permit employees to take up to twelve weeks
of unpaid leave for family or medical reasons, including “parental leave,
during the employee’s pregnancy and following the birth of an employee’s
child.”  Id. § 472(a)(1).  An
employee “may use accrued sick leave or vacation leave or any other accrued
paid leave” during the course of family leave, but use of such paid leave does
not increase the total statutory family leave beyond twelve weeks.  Id. § 472(b).  Section 472(c) addresses the type
and amount of benefits employers must provide to employees during their unpaid
leave:
 
The employer shall continue employment benefits for the duration of the leave
at the level and under the conditions coverage would be provided if the
employee continued in employment continuously for the duration of the
leave.  The employer may require that the employee contribute to the cost
of the benefits during the leave at the existing rate of the employee
contribution.
 
21 V.S.A. § 472(c) (emphasis
added).  The statute does not define “benefit.”
¶ 7.            
Reading the term “benefit” in light of the sentence in which it appears
suggests that it refers to insurance coverage.  Section 472(c) requires
employers to “continue employment benefits for the duration of the leave
at the level and under the conditions coverage would be provided if the
employee continued in employment.”  (Emphasis added.)  The term
“coverage” informs the term “benefits” because there are no continued benefits
due except “at the level and under the conditions of coverage.”  Id. 
We presume the Legislature “chose its words advisedly,” Robes v. Town of
Hartford, 161 Vt. 187, 193, 636 A.2d 342, 347 (1993), and “coverage” is
typically used in connection with insurance to denote “inclusion within the
scope of an insurance policy,”  Webster’s New Collegiate Dictionary 260
(1981).  
¶ 8.            
Understanding the term “benefits” within the context of the entirety of
§ 472(c) further supports the view that the VPFLA does not require employers to
credit employees with the accrual of paid leave while they are on unpaid
parental leave.  Section 472(c) says that employers “may require that the
employee contribute to the cost of the benefits during
the leave. . . .” (Emphasis added.)  This provision
fits in with the insurance cost-sharing mechanism in the state’s
collective-bargaining agreement where the employee bears a portion of the
insurance premium.  See Vt. Dep’t of Human Res., Personnel Policy &
Procedure Manual
§ 13 (1999), available at http://humanresources.vermont.gov/policies/personnel_policy_procedure_manual
(explaining that “[t]he State currently pays 80% of the premium cost of each
[medical benefit] plan and the employee pays the remaining 20%”).  By
contrast, state employees do not contribute to their paid leave other
than by their service to the State.  See id. § 14 (stating that
State employees “shall be credited” with a specified amount of annual leave per
pay period).  Absent a reason not appearing plainly in the statute, it
makes textual sense to read “benefits” consistently with benefits for which
contribution can be expected under § 472(c), and which ordinarily exclude
noncontributory paid time-off.  
¶ 9.            
Sections 472(a) and (b) of the VPFLA supply a final reason to conclude
that accrual of paid time-off and sick time are not benefits that employers
must provide during unpaid leave.  Section 472(a) states
that an employee is “entitled to take unpaid leave.”  However, the
statute permits employees to use already “accrued paid leave,” such as vacation
or sick leave, during parental leave.  Id. §
472(b).  As the trial court noted, if an employee could demand
accrual of paid leave from an employer under the VPFLA while on family leave,
it must follow that at least a portion of the parental leave would be rendered
paid leave—a result not just inconsistent with, but contrary to, the employer’s
VPFLA obligation to provide unpaid parental leave only.  Id. § 472(a).
Affirmed.
 
 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Associate
  Justice